

FIRST AMENDMENT TO
ZAGG INC
AMENDED AND RESTATED 2013 EQUITY INCENTIVE AWARD PLAN
 
This Amendment (“Amendment”) to the ZAGG Inc Amended and Restated 2013 Equity
Incentive Award Plan (the “Plan”), is adopted by the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of ZAGG Inc., a Delaware
corporation (the “Company”), as of April 15, 2020. Capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings ascribed
to such terms in the Plan.


RECITALS


A.The Company currently maintains the Plan;


B.Pursuant to Section 14.1 of the Plan, the Committee has the authority to amend
the Plan in any respect from time to time, subject to certain restrictions; and


C.The Committee desires to amend the Plan as set forth herein.


AMENDMENT


Effective as of the date set forth above, the Plan is hereby amended as follows:


1.Section 10.10. Section 10.10 of the Plan is hereby deleted and replaced in its
entirety with the following:


“10.10 Minimum Vesting. Notwithstanding anything to the contrary set forth
herein, at the time of grant, no Award will be granted that vests (or, if
applicable, is exercisable) until at least twelve (12) months following the date
of grant of the Award; provided, however, that shares subject to the following
Awards must not meet the foregoing vesting (and, if applicable, exercisability)
requirements: (i) up to five percent (5%) of the shares of Stock authorized for
issuance under this Plan, and (ii) Awards granted to an Independent Director,
including in lieu of or in exchange for cash compensation otherwise payable to
such Independent Director.


2.This Amendment shall be and is hereby incorporated in and forms a part of the
Plan.


3.Except as expressly provided herein, all terms and conditions of the Plan
shall remain in full force and effect.




[Signature Page Follows]













--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, I hereby certify that the foregoing Amendment was
duly adopted by the Compensation Committee of the Board of Directors of ZAGG Inc
on the date and year above first written.




ZAGG INC
           
By: /s/ ABBY BARRACLOUGH
Abby Barraclough
Board Secretary


Date: April 15, 2020


|